Name: Commission Regulation (EU) 2017/1973 of 30 October 2017 amending Regulation (EC) No 2074/2005 as regards official controls on fishery products caught by vessels flying the flag of a Member State and introduced into Union after being transferred in third countries and establishing a model health certificate for those products (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: organisation of transport;  economic geography;  international trade;  tariff policy;  trade;  animal product;  cooperation policy;  agricultural policy;  health
 Date Published: nan

 31.10.2017 EN Official Journal of the European Union L 281/21 COMMISSION REGULATION (EU) 2017/1973 of 30 October 2017 amending Regulation (EC) No 2074/2005 as regards official controls on fishery products caught by vessels flying the flag of a Member State and introduced into Union after being transferred in third countries and establishing a model health certificate for those products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the second paragraph of Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular the second paragraph of Article 16 thereof, Whereas: (1) In order to safeguard public and animal health, products from the Union which are transferred, with or without storage, through third countries are regarded as no longer complying with the requirements for those products laid down in Union legislation. Consequently, Council Directive 97/78/EC (3) provides that Member States are required to ensure that veterinary checks are carried out on consignments of these products introduced into the Union from third countries. (2) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators, including rules for fishery products. In addition, Regulation (EC) No 854/2004 lays down rules for official controls to be carried out on products of animal origin intended for human consumption. Regulation (EC) No 854/2004 provides that a document meeting certain requirements is to accompany consignments of products of animal origin when they enter the Union and official controls of those products are to take place in accordance with that Regulation. (3) Commission Regulation (EC) No 2074/2005 (4) sets out model health certificates and documents for imports of certain products of animal origin for the purposes of Regulations (EC) Nos 853/2004 and 854/2004, including one for imports of fishery products in Annex VI thereto. (4) Member States and stakeholder organisations have requested the Commission to establish a model health certificate for consignments of fishery products intended for human consumption caught by vessels flying the flag of a Member State and transferred in third countries, with or without storage, to be signed by the competent authority in the third country in order to harmonise the information to be provided when such consignments are entering the Union territory. (5) The model of health certificate should specifically refer to the relevant provisions concerning the landing, unloading and storing of fishery products laid down in Chapters II and VII of Section VIII of Annex III to Regulation (EC) No 853/2004. (6) The model of health certificate should also be compatible for use with the electronic trade control and expert system (TRACES) (5) used for the exchange of health certificates between the third countries and the Member States. (7) It is therefore appropriate to establish a harmonised model of health certificate to be signed by the competent authority in the third country through which the fishery products are transferred, before they are dispatched to the Union. (8) Regulation (EC) No 2074/2005 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2074/2005 is amended as follows: (a) the following Article 6c is inserted: Article 6c Requirements concerning the official controls on fishery products caught by vessels flying the flag of Member States entering the Union after being transferred in third countries with or without storage 1. Fishery products intended for human consumption caught by vessels flying the flag of a Member State, unloaded, with or without storage, in third countries before entering the Union by a different means of transportation, must be accompanied by a health certificate issued by the competent authority of that third country and completed in accordance with the model health certificate set out in Appendix VIII to Annex VI. 2. The third country where the transfer takes place must be listed as provided for in Article 11(1) of Regulation (EC) No 854/2004. 3. If the fishery products referred to in paragraph 1 are unloaded and transported to storage facility located in the third country referred to in that paragraph, that storage facility shall appear in a list as provided for in Article 12 of Regulation (EC) No 854/2004. 4. If the fishery products referred to in paragraph 1 are loaded in a vessel flying the flag of a third country, that third country must be listed as provided for in Article 11(1) of Regulation (EC) No 854/2004 and the vessel must appear in a list as provided for in Article 12 of Regulation (EC) No 854/2004. Container vessels used to transport containerised fishery products are excluded from this requirement; (b) Annex VI is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 206. (3) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (4) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). (5) Commission Decision 2004/292/EC (OJ L 94, 31.3.2004, p. 63). ANNEX In Annex VI to Regulation (EC) No 2074/2005, the following Appendix VIII is added: Appendix VIII to Annex VI Model of health certificate for fishery products intended for human consumption caught by vessels flying the flag of a Member State and transferred in third countries with or without storage Text of image Veterinary certificate to the EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference number I.2.a. I.3. Central Competent Authority I.4. Local Competent authority I.5. Consignee Name Address Postcode Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. I.11. Place of origin Name Approval/registration number Address I.12. I.13. Place of loading Address I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Documentary references: I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages Text of image I.23. Seal/Container No I.24. Type of packaging I.25. Commodities certified as: Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodity Species (Scientific name) Treatment type Approval/registration number(s) of vessel(s) (*) Number of packages Net weight Text of image COUNTRY Fishery products transferred in third countries II. Health information II.a. Certificate reference number II.b. II.1. Public health attestation I, the undersigned official inspector, declare that I am aware of the relevant provisions of Regulations (EC) Nos 178/2002, (EC) 852/2004, (EC) 853/2004 and (EC) 854/2004 and certify that the fishery products described above  have been landed and unloaded hygienically from the approved/registered vessel(s) (indicate approval/registration number(s) and name of the flag Member State(s)) in compliance with the relevant requirements laid down in Chapter II of Section VIII, of Annex III to Regulation (EC) No 853/2004;  if applicable, have been stored in approved coldstore(s) (indicate approval number(s)) in compliance with the relevant requirements of Chapter VII of Section VIII of Annex III to Regulation (EC) No 853/2004;  if applicable, have been loaded hygienically on the approved vessel(s) (indicate approval number(s)) of the Member State(s) or third country(ies) and the name of the flag Member State(s) or third country(ies)) in compliance with the relevant requirements laid down in Chapter I and VIII of Section VIII of Annex III to Regulation (EC) No 853/2004;  if applicable, have been loaded in a container (indicate container number) or in a truck (indicate registration number plate of truck and of trailer) or in an aeroplane (indicate the flight number) in compliance with the requirements laid down in Chapter VIII of Section VIII of Annex III to Regulation (EC) No 853/2004;  are accompanied by the print out(s) (**) of the fishing logbook(s) or relevant parts thereof (**) (**) Electronic format is also accepted. Notes Part I:  Box reference I.7: Indicate the name of the third country of dispatch.  Box reference I.11: Place of origin: indicate the name, address and approval number of the cold store in the third country of dispatch or, if no storage in a coldstore takes place, indicate the name and approval or registration number of the Member State flagged vessel of origin.  Box reference I.15: Indicate the means of transport leaving the third country of dispatch. In case of freezer/reefer vessels, indicate the name of the vessel, approval number and flag State, in case of fishing vessel the registration number and flag State. If the means of transport are containers, trucks or aeroplanes the same indications provided for in the fourth indent of part II.1 must be indicated.  Box reference I.19: Use the appropriate Harmonised System (HS) codes of the World Customs Organisation of the following headings: 0302, 0303, 0304, 0305, 0306, 0307, 0308, 1504, 1516, 1518, 1603, 1604, 1605, 2106  Box reference I.23: Identification of container/seal number: The serial seal number must only be indicated if the seal was affixed to the container under the supervision of the competent authority issuing the certificate.  Box reference I.28: Treatment type: Specify whether chilled, frozen or processed. (*) includes fishing vessel, factory vessel, freezer and reefer vessel as applicable. Official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: